Citation Nr: 1333908	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  05-36 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for de Quervain's syndrome of the right wrist.

2.  Entitlement to a compensable initial rating for de Quervain's syndrome of the left wrist.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1991 to September 1996 and from August 2001 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for de Quervain's syndrome for the right and left wrists, and assigned a noncompensable initial rating as to both wrist disabilities.  The claims file has since been transferred to the RO in Pittsburgh, Pennsylvania for further handling.

Following a timely appeal, this matter was remanded by the Board in January 2008 for further development, to include scheduling the Veteran for a VA examination to determine the current nature and severity of the de Quervain's syndrome in both wrists.  In January 2011, the Board issued a decision denying the claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2011, the Board denied the Veteran's appeal for initial compensable ratings for de Quervain's syndrome of the right and left wrists. 

2.  The January 2011 decision denied the Veteran due process, in that her timely request for a rescheduling of her August 2010 examination was mishandled and was not before the Board at the time of the January 2011 decision, resulting in a denial of her appeal without the benefit of an examination to determine the current severity of her de Quervain's syndrome.



CONCLUSION OF LAW

Vacatur of the January 2011 decision, in which the Board denied the Veteran's appeal for initial compensable ratings for de Quervain's syndrome of the right and left wrists, is warranted. 38 U.S.C.A. §§ 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

As discussed in the Introduction section, the Board remanded the Veteran's appeal in January 2008 for, in pertinent part, an examination to determine the severity of de Quervain's syndrome for the right and left wrists.  In January 2011, the Board issued a decision denying the claims for compensable initial ratings for de Quervain's sydrome.  In that decision, the Board made a finding of fact that "[t]he Veteran failed to appear for VA examination scheduled in August 2010, regarding her claim for increased evaluations for de Quervain's syndrome of the right and left wrists and has not provided an explanation or good cause for her failure to report for that examination."

In October 2013, a September 2010 "report of information" was serendipitously discovered in another Veteran's claims file.  According to that report, the Veteran had contacted the RO to inform VA that she missed her scheduled examination during a move from Washington to Kentucky, and she requested that her examinations be rescheduled.  The report of information was in VA's possession, but not associated with the Veteran's claims file, at the time of the January 2011 Board decision.

As that request was not previously considered, and therefore the Veteran was not provided the examination ordered by the Board in the January 2008 remand, she was denied due process of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Accordingly, the January 28, 2011 Board decision addressing the issues of entitlement to initial compensable ratings for de Quervain's syndrome must be vacated.


ORDER TO VACATE

The Board's January 28, 2011 decision in the above-captioned appeal is vacated.


REMAND

This matter must be remanded to provide the Veteran with an examination to determine the current severity of her bilateral de Quervain's syndrome.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The RO/AMC must also determine whether the Veteran has obtained private medical treatment for de Quervain's syndrome.  If she has received such treatment from a non-VA provider, VA must assist her in obtaining any records of such treatment.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify VA and non-VA health care providers, and provide authorization for release of treatment records from any non-VA health care provider from whom she received evaluation or treatment for her de Quervain's syndrome of the right and left wrists.

2.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her service-connected de Quervain's syndrome of the right and left wrists.  The examiner must review the claims file and any pertinent records in the Virtual VA paperless claims file; the examination report must indicate that this was accomplished.  All appropriate tests or studies (to include x-rays) should be accomplished (with all findings made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should specifically state whether the Veteran is right-handed, left-handed, or ambidextrous.

The examiner is requested to determine the severity of the Veteran's service-connected right and left wrist disability.  In accordance with the latest worksheets for rating wrist disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any wrist disability.  As part of the ensuing report, the examiner should report the range of motion of the right and the left wrist in degrees for dorsiflexion, palmar flexion, ulnar deviation, and radial deviation.  The examiner should report whether the right and the left wrist disability is manifested by weakened movement, excess fatigability, lack of endurance, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  X-ray examination should be conducted.

4.  Then, readjudicate the claims for initial compensable ratings for de Quervain's syndrome of the right and left wrists.  This should include consideration of whether staged ratings are appropriate.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and afford her the appropriate time period to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


